DETAILED ACTION

Response and Terminal Disclaimer
	Acknowledgment is made of the Response and Terminal Disclaimer filed November 23, 2021.  
The terminal disclaimer filed on November 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 11,027,392 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a cut-off tool comprising: a housing including a motor housing portion and a handle portion extending therefrom; an arbor rotatably supported by the housing; a cutting disk attachable to the arbor for co-rotation therewith; a motor positioned within the motor housing portion, the motor coupled to the arbor to provide torque thereto; a blade guard surrounding an upper portion of the cutting disk; a first lighting element positioned proximate an end of the handle portion that is opposite the motor housing portion; and a second lighting element positioned on the motor housing portion, wherein the first lighting element is configured to illuminate a workpiece behind the cutting disk, and wherein the second lighting element is configured to illuminate the workpiece in front of the cutting disk.  The best prior art of on the motor housing portion.  The second light element 50 in Mok is mounted on the blade guard 30 in a particular manner, and Examiner does not find sufficient reason or motivation to modify the cut-off tool in Mok so that the second light element is positioned on the motor housing portion.  Accordingly the claim is deemed patentable over the prior art of record.  Claims 2-10 are allowable in that they are dependent on, and further limit claim 1.  
Regarding claim 11, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a cut-off tool comprising: a housing including a handle portion and a battery receiving portion positioned adjacent the end of the handle portion; an arbor rotatably supported by the housing; a cutting disk attachable to the arbor for co-rotation therewith; a motor positioned within the housing, the motor coupled to the arbor to provide torque thereto; a first lighting element positioned on the battery receiving portion; and a second lighting element positioned on the housing and spaced away from the first lighting element, wherein the first lighting element is configured to illuminate a workpiece behind the cutting disk, and wherein the second lighting element is configured to illuminate the workpiece in front of the cutting disk.  The best prior art of record, Mok (cited by Applicant on IDS), discloses the claimed invention but fails to teach positioning the first lighting element 70 be positioned on the battery receiving portion 19.  The first lighting element 70 in Mok is mounted on the blade guard 30 in a particular manner, and Examiner does not find sufficient reason or motivation to modify the cut-off tool in Mok so that the first light element is positioned on the battery receiving portion 19.  .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875